Case 19-11466-KG Doc 641 Filed 09/04/19 Page1of1

} 40, abeg

S00cleQwuoDUNe)

ss0d 4) MAIND N apne

Zog 1x9 feseig Abfey

 

 

 

 

 

 

 

 

 

 

 

AA

{ Ho\qeq pezjuPhosy
ay) pue dross saunossy 7X8 O0S9-SEL UBAOP|OVY 371 SOPIOH
yonpolg ‘Bugussaidsy ATI ‘UAaYoD UOsLOYy (z12@) “Lydasor gessto0L Cues resol-eL © seiBojouusey HSA
SAN / andig) Sainossy “Oe 0489-299 OTT SORISH
jonpoig ‘Bunuesaidey OTT ‘dno sainosey uoponpoid (S#9) SISUUBIY WSqoy szsstoar BuuesH yEegol-gL  saiBojouyoay yoA

ATNO NZS

/ SO}qaq peziuehosy
au} pue dnoig sanosey “XO Gegeses YSMO[ZO> 371 SSPIOH
yonpold ‘Buyussaidsy AT] UaYyod UOSLIO| (ZL) T PIARQ psegloot Buve®H =FEsOL-gL — seiBojouyooy YAA
BAM / dhioigy ssunossy “1X8 DOL OFF OT1 SOPRISH
pnpoud ‘Huyuasaday UBWPIS4 SoUleY (OLE) «IQWM WW ene] Lpgstool BUUeSH = PEROL-BL «= SaIBojouyjoo | USA

JAM

/ MO}Geq peziuebisy
au} pue dnoig sounosey “PO LOPO-BLL ITI SSPICH
ynpol ‘Huyuesaiday souor 9 jyarz Buel psinyoed (zoe) SUCH (Jd o/sslooL Buuesy PESOL-@L seiBojquyoay yA

aA

{ Solqeq paziuehiosy
ay} pue dnosp aounosay “PO LOPSRAL O71 9OpIoH
pnpold ‘Suyuesaiday Sauor 2 [YelZ Bueys rsinyoed (206) soucr’q BNE] zeseLooL Buea -eg0l-8,  salSojouryjoay yaa

ANT

/ S0}Q8q) paziueBroay
ay} pug dnaid saunosay “PO DOOSSEL DTT OSPIOH
pNpold “‘Buguessiday d71 ‘usyag UosWoyy (Zbz) —- SPIRC. "HM HEIOY  easgLocl Sues} =PesOl-s, saiSofouyoe) HAA
SAM / Zawo0y ofas “1? OOSL-27e OTT SOPISH
‘BIUIE | ANE f-PIUL AT] yluueg ueveBbsys (OLS) = YINUOD JEUJeSH  BezZLOOL Buuesy = Pee0l-gL  salSorouyse] YaA
SAN / tepuiqueng eeysML = Xe L6PQE25 Jepulquong OTT ODPIOH
DIAG ‘S8]STUL Ss") SB]EIS PIPL] SU} JO SOWIE (zoe) “TPE izgeLo0; Buuesy pedis —- SalHopouyse, yah

Burussaiday aWwey Wi aucydalay Buresddy al ddy : Bulpaasely # 9se9 SUIEN eSey = UID}] #a6eg

NAGRZ 6L0E LE Any UOIsINay IS}

WOOJUNOS)

SSOJD) UIASY B|GeJOUOH]

 

AG Wed 08-24
6hOc/8zZ/380

OUI [ Jepus|eD

g|npeyos eouelesddy oiuoydaja| peuwyuo9 ‘oyeq sepuajea

ajemelag fo Joujsiq-"NeD Aojdnsyueg ‘sn SOUaIEJUOD NE)
